            Case 2:18-cv-01146-RFB-NJK Document 44 Filed 01/03/21 Page 1 of 4


 1   AARON D. FORD
       Attorney General
 2   Allison Herr (NV Bar No 5383)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   (702) 486-3799 (phone)
     (702) 486-2377 (fax)
 6   AHerr@ag.nv.gov
     Attorneys for Respondents
 7

 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    DOMONIC RONALDO MALONE,
                                                          Case No. 2:18-cv-01146-RFB-NJK
11             Petitioner,
                                                            MOTION FOR EXTENSION OF TIME TO
12    vs.                                                   FILE ANSWER TO AMENDED PETITION
                                                               FOR WRIT OF HABEAS CORPUS
13    BRIAN WILLIAMS, et al.,                                          (ECF No. 11)
14             Respondent.                                              (SECOND REQUEST)
15

16          Respondents move this Court for a sixty day extension of time from the current due date of

17   Monday, December 28, 2020 up to and including Friday, February 26, 2021, in which to file their answer

18   to Domonic Malone’s Amended Petition for Writ of Habeas Corpus. ECF No. 11. This motion is made

19   pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached

20   affidavit of counsel.

21          This is the second enlargement of time sought by Respondents and is brought in good faith and
22   not for the purpose of delay.
23          DATED December 28, 2020.
24                                                 AARON D. FORD
                                                   Attorney General
25
                                                   By: /s/ Allison Herr
26                                                     ALLISON HERR (Bar No. 5383)
                                                       Senior Deputy Attorney General
27

28



                                                    Page 1 of 4
            Case 2:18-cv-01146-RFB-NJK Document 44 Filed 01/03/21 Page 2 of 4


 1                                  DECLARATION OF ALLISON HERR
 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, Allison Herr, being first duly sworn under oath, depose and state as follows:
 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada and am
 6   employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have
 7   been assigned to represent Respondents in the case of Malone v. Williams, 2:18-cv-01146-RFB-NJK, and
 8   as such, have personal knowledge of the matters contained herein.
 9          2.      An answer to the Amended Petition for Writ of Habeas Corpus (ECF No. 11) is currently
10   due on Monday, December 28, 2020. I have been unable to timely complete the answer in this matter and
11   need additional time to respond. I am seeking an extension of sixty days up to and including Friday,
12   February 26, 2021.
13          3.      This matter has come due at or near the same time as an answering brief in Patterson, 20-
14   15635, and an oral argument in Minor, 19-15822 1 set in the 9th Circuit. State district court responses due
15   in Reed, A-20-809514; and Noble, C-18-336940-1. State appellate court response due in Duda, 80364-
16   COA. And Federal responses due in Clemons, 2:17-cv-01041.
17          4.      Additionally, following travel out of state for medical treatment, I was unexpected on
18   quarantine following a potential COVID exposure. Which along with the upcoming holiday closures left
19   insufficient time to complete this matter. Therefor I am seeking an additional sixty-day extension in
20   which to submit my answer.
21          5.      I have discussed this matter with opposing counsel, and she does not oppose my request.
22          6.      This is the second request for an extension to file the answer.
23   ///
24   ///
25   ///
26   ///
27
     1
      Counsel learned on December 23, 2020 that in lieu of argument and matter would be submitted on the
28
     briefs, however this was after preparation had already begun for the argument.


                                                    Page 2 of 4
     Case 2:18-cv-01146-RFB-NJK Document 44 Filed 01/03/21 Page 3 of 4


 1   7.     This motion is made in good faith and not for the purpose of delay.
 2   I declare under penalty of perjury that the foregoing is true and correct
 3   Executed on this 28th day of December 2020.
 4

 5                                                 /s/ Allison Herr
                                                   ALLISON HERR (Bar No. 5383)
 6

 7                                               IT IS SO ORDERED:
 8

 9
10                                             __________________________
11                                             RICHARD F. BOULWARE, II
12
                                               United States District Judge
                                               DATED this 3rd day of January, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 3 of 4
           Case 2:18-cv-01146-RFB-NJK Document 44 Filed 01/03/21 Page 4 of 4


                                        CERTIFICATE OF SERVICE
 1
            I hereby certify that I electronically filed the foregoing MOTION FOR EXTENSION OF TIME
 2
     TO FILE ANSWER TO AMENDED PETITION FOR WRIT OF HABEAS CORPUS (SECOND
 3
     REQUEST) with the Clerk of the Court by using the CM/ECF system on December 28, 2020.
 4
            I certify that some of the participants in the case are not registered CM/ECF users. I have mailed
 5
     the foregoing document by First-Class Mail, postage prepaid, or have dispatched it to a third-party
 6
     commercial carrier for delivery within 3 calendar days to the following non-CM/ECF participants:
 7

 8

 9
                                                  /s/ L. Combs                                ___
10                                                An employee of the Office of the Attorney General

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   Page 4 of 4
